Citation Nr: 0322368	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  00-15 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for pulmonary 
tuberculosis (PTB).

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an eye disability.


                               ATTORNEY FOR THE 
BOARD

J. Johnston, Counsel


                         INTRODUCTION

The veteran had recognized guerrilla service from July 1943 
to August 1945, and service with the Regular Philippine Army 
from August 1945 to June 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision from the 
Manila, Philippines, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the veteran's application 
to reopen claims for service connection for PTB and for an 
eye disorder.  


REMAND

In a decision entered in May 2001, the Board denied the 
veteran's appeal to reopen claims for service connection for 
PTB and for an eye disorder.  Thereafter, the veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans' Claims (Court).  By an February 2003 
Order, the Court vacated the May 2001 decision and remanded 
the case because VA had failed to comply with 38 U.S.C.A. 
§ 5103(a) (2002) by failing to notify the veteran of what 
information and evidence he was responsible to submit, and 
what evidence the VA will attempt to obtain on his behalf to 
substantiate his claim.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The VCAA became law on November 9, 2000.  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, codified as amended 
at 38 U.S.C.A. § 5100 et seq. (West 2002), or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The Board notes that in April 2002 it undertook additional 
development with respect to this claim pursuant to the 
authority granted by 38 C.F.R. §19.9(a)(2).  Specifically, 
the veteran was requested to identify any pertinent medical 
treatment records, additional medical records were obtained, 
and he was accorded new VA medical examinations for 
disability evaluation purposes in August 2002 and June 2003.  
However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated 38 
C.F.R. § 19.9(a)(2) and (a)(2)(ii).  Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir., May 1, 2003).  That decision emphasized the 
Board's status as "primarily an appellate tribunal," and 
held 38 C.F.R. § 19.9(a)(2) to be invalid because, in 
conjunction with the amended regulation codified at 38 C.F.R. 
§ 20.1304, it purported to allow the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver.  The Federal Circuit found that, under such a 
procedure, "the veteran is not effectively able to object to 
any of the additional evidence obtained by the Board until 
after the Board weighs the evidence and decides the appeal."

Subsequently, the VA General Counsel issued a precedent 
opinion on May 21, 2003, interpreting the Federal Circuit 
decision in DAV v. Secretary, supra.  The General Counsel 
held, in essence, that (1) the DAV decision does not prohibit 
evidentiary development by the Board, and the Secretary may 
expressly delegate such authority to the Board by new 
regulations; (2) the DAV decision does prohibit the Board 
from rendering a final decision based upon newly obtained 
evidence without the appellant's first waiving initial 
consideration of any such evidence by the RO; (3) the DAV 
decision does not prohibit the Board from issuing the duty-
to-assist notice required by the VCAA in 38 U.S.C.A. 
§ 5103(a), and the Secretary may expressly delegate such 
authority to the Board by new regulations; and (4) the Board 
is not required to identify and readjudicate any claims 
decided by the Board under the now invalidated regulations 
before the DAV decision, although VA must review the claim if 
requested information or evidence is submitted within one 
year after the date of the request.  VAOPGCPREC 1-2003.

In view of the Court Order noted above, indicating that there 
is nothing in the record to support a finding that the 
veteran was kept apprised of what information and evidence he 
was responsible for, and what evidence VA must secure, and in 
light of the cited Federal Circuit decision and the General 
Counsel precedent opinion, and because no further guidance or 
regulatory direction has been issued to implement them, the 
Board concludes that a remand is necessary in order for the 
RO to ensure compliance with the notification requirements of 
the VCAA.  Quartuccio, supra.

Accordingly, the case is remanded to the RO for the following 
action:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002) and 
its implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. § 5103(a), which requires that 
the Secretary identify for the veteran 
which evidence the VA will obtain and 
which evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific to 
his application to reopen claims for 
service connection for PTB and for an eye 
disorder of the impact of the 
notification requirements on his 
application. 

2.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the veteran's 
application to reopen claims for service 
connection for PTB and for an eye 
disorder with consideration of any 
additional evidence added to the record.  
If the benefits sought are not granted to 
the veteran's satisfaction, the RO should 
issue a Supplemental Statement of the 
Case, which includes a discussion of 
compliance with VCAA requirements and any 
evidence that is obtained.  The veteran 
should be provided with an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board after compliance 
with all appellate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).
  In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	R. F. WILLIAMS  
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  



